  Case 19-40615        Doc 26     Filed 04/27/20 Entered 04/27/20 10:22:36          Desc Main
                                    Document     Page 1 of 4




                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS

    In re:                                          )
                                                    )
                                                    )
             Jose Orlando Ortega                    )      Chapter 13
             Rosa Margarita Ortega                  )      Case No. 19-40615-CJP
                                                    )
                                  Debtors           )
                                                    )


               ORDER CONFIRMING FIRST AMENDED CHAPTER 13 PLAN

        The debtors filed a First Amended Chapter 13 Plan (the Plan ) on June 26, 2020. The
debtors filed a Certificate of Service on June 26, 2020 reflecting that the Plan was served on all
creditors and parties in interest. No objections to the confirmation of the Plan were filed, or all
objections were overruled by the Court or resolved by the parties. Upon consideration of the
foregoing, the Court hereby orders the following:

       1.        The Plan is confirmed. The term of the Plan is 36 months.

       2.        The Debtors shall commence plan payments on June 15, 2020 as follows:

                 $ 368.00 per month for 36 months

       3.     Payments shall be made electronically through TFS/ePay or by Money Order or
Bank Treasurer s check (personal checks will not be accepted) and made payable to and
forwarded to:

                           Denise M. Pappalardo, Chapter 13 Trustee
                                       P.O. Box 16607
                                     Worcester, MA 01601

        4.      The effective date of confirmation of the Plan is June 15, 2020. The
disbursements to be made by the Chapter 13 Trustee pursuant to the confirmed plan are set forth
on the attached summary which is incorporated by reference. Interested parties should consult
the Plan for treatment of their particular claims and other significant provisions of the Plan.
  Case 19-40615       Doc 26     Filed 04/27/20 Entered 04/27/20 10:22:36           Desc Main
                                   Document     Page 2 of 4




        5.     Unless the Court orders otherwise, all property of the estate as defined in 11
U.S.C.      541 and 1306, including, but not limited to, any appreciation in the value of real
property owned by the debtors as of the commencement of the case, shall remain property of the
estate during the term of the plan and shall vest in the debtors as set forth in Section 9 of the
Summary. All property of the estate shall remain within the exclusive jurisdiction of the
bankruptcy court. The debtors shall not transfer, sell or otherwise alienate property of the estate
other than in accordance with the confirmed plan or other order of the Court. The debtors shall
be responsible for preserving and protecting property of the estate.

        6.      The debtors shall promptly inform the Trustee of any material increase in income
and/or any acquisition of assets during the term of the case. The Trustee may move to modify
the Plan pursuant to 11 U.S.C. 1329 if it is determined that any change in income or assets may
be available to increase the dividend to creditors. The foregoing is in addition to any obligation
of the debtors to file amended schedules in the event of any such increase.



Date:                                                ______________________________
                                                     United States Bankruptcy Judge
Case 19-40615     Doc 26      Filed 04/27/20 Entered 04/27/20 10:22:36        Desc Main
                                Document     Page 3 of 4




         SUMMARY OF DISBURSEMENTS TO BE MADE UNDER THE PLAN


    1.      Unmodified Secured Claims

    NONE


    2.      Modified Secured Claims

    NONE


    3.      Liens Avoided under Sec. 522 (f)

    NONE


    4.      Surrender of Collateral

    NONE


    5.      Priority Claims
     Creditor                                           Claim             Term

    Department of the Treasury-IRS                     $ 6,772.00     60 Months
    MA Department of Revenue                           $ 1,083.00     60 Months


    6.      Administrative Claims
     Creditor                                           Claim             Term

    John Ullian, Esq.                                  $ 1,700.00     12 Months


    7.      Unsecured Claims

            This is a "Pot Plan". Each unsecured/undersecured creditor with an allowed claim
    shall receive a pro rata share of the $2,368.00 pot, which the debtors estimate will
    provide for a 3.2% dividend, based on the total unsecured claims in the amount of
    $73,960.00.
Case 19-40615      Doc 26     Filed 04/27/20 Entered 04/27/20 10:22:36             Desc Main
                                Document     Page 4 of 4




    8.     Executory Contracts

    NONE


    9.     Vesting of Property of the Estate

            If the Debtors receive a discharge, property of the estate will vest in the Debtors
    upon the entry of the discharge. If the debtors do not receive a discharge, property of the
    estate will vest upon the earlier of (i) the filing of the Chapter 13 Standing Trustee s Final
    Report and Account and the closing of the case or (ii) dismissal of the case.


    10.    Nonstandard Provisions

    The nonstandard provisions of Part 8 of the Plan are incorporated herein.
